On Rehearing.
Appellees have filed motion for rehearing in which our holding that it .was error to sustain appellant’s first, fourth and fifth points, is by numerous paragraphs attacked.
Our Supreme Court has now settled the question of the necessity of a request for submission of the issue of extrication as a part of discovered peril issue, against appellees’ contention here. Since discovered peril issues are appellees’ issues, appellant’s objection to the omission of the issue on extrication was sufficient without a separate request. Rule 279, Vernon’s Annotated Rules of Civil Procedure; Sisti v. Thompson, Tex.Sup., 229 S.W.2d 610, motion for rehearing overruled by Supreme Court May 24, 1950. See, also, Blasdell v. Port Terminal R. Ass’n, Tex.Civ.App., 227 S.W.2d 248, writ refused. The only question here is whether the objection as made, sufficiently called the court’s attention to the fact that the issue of extrication was not submitted to the jury. No form of issue on extrication was requested by appellant. We are of the opinion, and hold, that the objection to the omission, even though directed to the definition of perilous position, was sufficient to call the trial court’s attention to its failure to include such element in the charge.
We have also examined the other assignments in the motion for rehearing and, finding no error therein, they are overruled.